Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-13, 21-28, 30, 32 drawn to devices for detecting at least one glycemic analyte.

Group II, claim(s) 14-20, drawn to a method of detection.




REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO 
MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of: 
an assay device for detecting for the presence of at least one glycemic analyte in a fluid sample, the device comprising: a test zone having an absorbent body, the assay pad positioned for receiving the fluid sample by a downward gravity flow, said absorbent body including at least one assay for detecting a glycemic analyte and at least one color indicator for providing a visual indication of the presence of the at least one glycemic analyte;
 this element cannot be a special technical feature under PCT Rule 13.2 because the element is shown in the prior art in view of Zanzucchi et al. (US 2004/0191119 A1), in view of Miller et al. (US 2013/0331666 A1) (For both references, see IDS dated 07/11/2019).

In particular, Zanzucchi et al. teaches an assay device for detecting for the presence of at least one glycemic analyte in a fluid sample (e.g. [0005], ... a device for conducting an assay to determine the concentration of an analyte in a sample of bodily fluid, the device  comprising: a sample collection channel having a bottom with at least one opening; an assay pad in communication with the at least one opening of the channel, the assay pad comprising a reagent adapted to produce a chemical reaction when exposed to the analyte, the chemical reaction producing a color change in the assay pad; and a linear array of CMOS optical detectors disposed relative to the assay pad so as to detect the color change; Fig 1; para (0028], FIG. 1 is one such arrangement 100 for the optical detection of the presence and/or concentration of an analyte such as glucose). Zanzucchi et al. also teaches that the device comprises a test zone having an assay pad positioned for receiving the fluid sample by a downward gravity flow (FIGS. 8a-8b; para (0061],. sample of body fluid then flows vertically along direction 82 through the open bottom portion of channel 82 and into the assay pad 20. A color change in the assay pad 20 may be produced by a chemical reaction triggered by the presence of a specific analyte contained in the sample of body fluid, such as glucose.; Fig 11; para [0066], FIG. 11 ... possible construction for the assay pad 20. The assay pad construction 1100 has a sample application side SA as well as an analysis side A ... assay pad 1100 is composed of at least 3 constituent components: a blocking component 1102; a membrane component 1104; and a chemical reagent component 1106.), said assay pad including at least one assay for detecting a glycemic analyte and at least one color indicator for providing a visual indication of the presence of the at least one glycemic analyte (FIGS. 8a-8b; para (0061], ... sample of body fluid then flows vertically along direction 82 through the open bottom portion of channel 82 and into the assay pad 20. A color change in the assay pad 20 may be produced by a chemical reaction triggered by the presence of a specific analyte contained in the sample of body fluid, such as glucose (glycemic analyte). This color change can be detected on the opposite of the assay pad from which the sample of body fluid is introduced. This color change is detected by a suitable detection device ... optical detector array 84 ... composed of a plurality of digital imaging detectors 85 ... ). Zanzucchi further teaches an assay pad comprising a membrane component (Fig 11; para (0066], FIG. 11 ... possible construction for the assay pad 20. The assay pad construction 1100 has a sample application side SA as well as an analysis side A ... assay pad 1100 is composed of at least 3 constituent components: a blocking component 1102; a membrane component 1104; and a chemical reagent component 1106; para (0068], ... membrane component 1104 can be in woven or non-woven form ... membrane is in the form of a woven mesh), and that suitable membrane components comprise absorbent materials such as cellulose acetate unwoven fibrous  membrane material (Fig 14; para [0080], ... sample contains ... whole blood, red blood cells are separated from the plasma by component 1402 and are transported to the reagent component 1404, which may be partially or entirely impregnated it the membrane component 1406; para (0083] A suitable membrane component 1406 can also be provided. According to one embodiment, the membrane component 1406 can comprise a fibrous unwoven material. One specific example includes a cellulose acetate unwoven fibrous membrane material). Zanzucchi et al. does not specifically teach that the assay pad is an absorbent body. However, Miller et al. teaches an assay device for detecting for the presence of at least one glycemic analyte in a fluid sample (para (0017], .. non-invasive menstrual fluid analyte monitoring system ... systems include an absorbent layer, a porous matrix, and an analyte sensor ... analyte sensor is operatively coupled to the porous matrix and includes a detectionmatrix ... include a positioning element coupled to the absorbent layer.; para (0021], diagnostic assays with ... flow-through formats for the detection of small molecules ... other target analytes ... assays are used to detect one or more target analytes in a sample of blood, plasma, serum ... other body fluids .. .for use in monitoring parameters such as ... glucose levels ... other analytes/biomarkers.) comprising a test zone having an absorbent body/pad positioned for receiving the fluid sample (para (0017], .. noninvasive menstrual fluid analyte monitoring system ... systems include an absorbent layer, a porous matrix, and an analyte sensor ... analyte sensor is operatively coupled to the porous matrix and includes a detection matrix.; para [0019], .. analyte sensor further includes a receptacle disposed between the porous matrix and the detection matrix.; Fig 1; para [0075], FIG. 1 illustrates a block diagram of an illustrative ... disposable article for ... menstrual fluid in situ .. .include prefilter 102, sample collection matrix 104, and receptacle 106, all arranged as a vertical stack. Sample collection matrix 104 may be a porous matrix that is coupled to prefilter 102 and receptacle 106 by various methods.; para [0044], a porous receptacle can be a pad, membrane, or stack of pads/ membranes ... or compressed or pleated absorbent material (e.g., a pad of dried, compressed cellulosic material) ... as it absorbs filtered sample fluid from the sample collection matrix.) said absorbent body/pad including at least one assay for detecting a glycemic analyte and at least one color indicator for providing a visual indication of the presence of the at least one glycemic analyte (para (0017], .. non-invasive menstrual fluid analyte monitoring system .. .include an absorbent layer, a porous matrix, and an analyte sensor ... analyte sensor is operatively coupled to the porous matrix and includes a detectionmatrix ... ; para [0021], diagnostic assays wilh ... flow-through formats for the detection of ... target analytes ... assays are used to detect one or more target analytes in a sample of blood, plasma, serum ... other body fluids .. .for use in monitoring parameters such as ... glucose levels.; para (0019], ... analyte sensor further includes a receptacle disposed between the porous matrix and the detection matrix. The receptacle is liquid permeable and is provided with a first detection reagent specific to a target analyte ... detection reagent may include an indicator selected from the group consisting of a colored particle.; para (0044], a porous receptacle can be a pad, membrane, or stack of pads/ membranes ... or compressed or pleated absorbent material (e.g., a pad of dried, compressed cellulosic material) ... as ii absorbs filtered sample fluid from the sample collection matrix). 
Therefore, it would have been prima facie obvious, to a person of ordinary skill in the art at the time of the invention, to include an absorbent body positioned for receiving the fluid sample as taught by Miller et al. in the teachings of Zanzucchi et al., because both Zanzucchi and Miller are directed toward an assay device for detecting for the presence of at least one glycemic analyte in a fluid sample comprising a test zone having an assay pad or an absorbent body/pad positioned for receiving the fluid sample, said assay pad or absorbent body/pad including at least one assay for detecting a glycemic analyte and at least one color indicator for providing a visual indication of the presence of the at least one glycemic analyte, and because Zanzucchi et al. teaches that an assay pad comprises a membrane component (Fig 11; para (0066], (0068]), where suitable membrane components comprise absorbent materials such as cellulose acetate unwoven fibrous membrane material (Fig 14; para (0080], (0083]). There would have been a reasonable expectation of success in combining the teachings of Zanzucchi et al. and Miller et al. because the absorbent materials of Zanzucchi are the same type of material, that is an absorbent material, as the absorbent pad taught by Miller et al. and one of ordinary skill in the art would have a reasonable expectation of success in interchanging one type of absorbent material for another type of absorbent material according to desired working design choices in the art. 

Therefore, in light of the disclosures of Zanzucchi et al. and Miller et al., the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


Applicant is also required to elect a single species from each of the following lists.
The species are as follows:
One species for the type of glycemic analyte (see claim(s) 2, 3, 15, 26, 27)
Fasting plasma blood glucose (see claim(s) 2, 15)
Oral glucose (see claim(s) 2, 15)
Percent glycated hemoglobin (see claim(s) 2, 15)
Insulin concentration in the fluid sample (see claim(s) 2, 26)
Fasting insulin concentration (see claim(s) 3, 15)
Fasting glucose concentration (see claim(s) 27)
Glycated hemoglobin (see claim(s) 26)
Glucose (see claim(s) 26)
A specific combination of the species above 

One species for the type of visual identification 
Color (e.g. see claims 1, 21, 14, 6, 7, 9, 19, 24, 35) 
Pattern (see claims 11, 32)
Symbol (see claim 32)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: all claims are generic. 

 
Although the general species of type of glycemic analytes share a common structure in that they are all a type of marker of glycemic state, the common structures are not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Zanzucchi et al., who teach: 
a glycemic analyte, and a blood glucose concentration in the fluid sample (FIGS. 8a, Sb; para (0062], as a sample body fluid, such as whole blood, flows vertically through the test pad 20.chemical reagents and dye products utilized in test pad 20 can be chosen from any number of well know substances ... provide a discernable and readable reaction over an appropriate range of analyte concentration levels ... device is to be utilized to monitor the concentration of glucose contained in samples which comprise mainly whole blood ... to produce reactions which can then be detected to indicate a glucose concentration ranging from, for example, 40-500 mg/dL). Zanzucchi also teaches that a glycemic analyte is a blood glucose concentration in the fluid sample (FIGS. 8a, 8b; para (0062]). Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  
Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
In addition, although the general species of type of visual identification share a common feature in that they are all a type of marker of identification, the common features are not a significant element because it represents only a small portion of the identifiable features and does not constitute a distinctive portion in view of Zanzucchi et al., who teach: a glycemic analyte, and a blood glucose concentration in the fluid sample (FIGS. 8a, Sb; para (0062], and … chemical reagents and dye products utilized in test pad 20 can be chosen from any number of well know substances ... provide a discernable and readable reaction over an appropriate range of analyte concentration levels ... device is to be utilized to monitor the concentration of glucose contained in samples which comprise mainly whole blood ... to produce reactions which can then be detected to indicate a glucose concentration) and that the chemical reaction produces a color change in the assay pad (e.g. [0005], [0008], [0009]).  
Furthermore, the species are independent or distinct because as disclosed, the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 


Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims are restricted. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday, Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631